& Associates v. Smithers, 87 Nev. 301, 302, 486 P.2d 481, 481 (1971), we
                also have the discretion to dismiss an appeal of a party who is evading
                arrest pursuant to a contempt order and bench warrant.           Guerin v.
                Guerin, 116 Nev. 210, 993 P.2d 1256 (2000). Accordingly, we dismiss the
                appeal in its entirety.
                             It is so ORDERED. 1




                                                                                  J.
                                                   Saitta




                cc: Hon. Nathan Tod Young, District Judge
                     Daniel Black
                     Law Office of Karen L. Winters
                     Douglas County Clerk




                       'We deny as moot appellant's motion for an extension of time to file
                the transcript request form.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A